DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to the claim objection(s), Applicant’s amendment(s) to the claim(s) has/have overcome the objection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 06/10/2021. Claims 1-5, 8, 10, 12-14, 16-17 and 19-20 are currently amended, claim is 6 cancelled and claims 7, 9, 11, 15 and 18-19 are previously presented.  Accordingly, Claims 1-5 and 7-20 is/are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a device as instantly claimed is that while the prior arts Reynolds (EP 0084606 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest the device comprising biasing means including a pair of pre-shaped profiles and a plurality of bearings; and top and base plates adapted to respectively hold the bearings and profiles which in combination surround the wheel.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-5 and 7-20, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743